DETAILED ACTION
	In the response filed 1 July 2022, no amendments were made.  Claims 1-14 remain pending.  The 35 USC 102 rejections of claims 1-14 are maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. US Patent Application Publication No. 2019/0050518 A1.
In reference to claim 1, Jiang teaches an electronic device (Fig. 1), comprising: 
a display device (Fig. 1, user interface 11) configured to: 
display a first prompting message for a user to input a type of an element (paragraph [0037] user chooses electronic component), and 
display a second prompting message for the user to input size parameters corresponding to the element (paragraph [0038] user enters pad sizing, spacing, etc.); and 
a processor (paragraph [0018]) configured to: 
obtain the type of the element and the size parameters corresponding to the element input by the user (Figure 3, system obtains parameters from user P201-P204); 
determine a size and a position of each of pads corresponding to the element according to the type of the element and the size parameters corresponding to the element (Figure 4, Paragraphs [0040-0044]), and draw the pads (Figure 5, VF_1, Paragraphs [0045-0046] pin-outs); 
determine coordinates of endpoints of an entity layer corresponding to the element according to the type of the element and the size parameters corresponding to the element, and draw the entity layer (Figure 5, VF_2, paragraphs [0045 and 0047] assembly layer); 
determine coordinates of endpoints of a height layer corresponding to the element according to the type of the element and the size parameters corresponding to the element, and draw the height layer (Figure 5, VF_4, paragraphs [0045 and 0050] height layer); and 
determine coordinates of endpoints of a screen layer corresponding to the clement according to the type of the clement and the size parameters corresponding to the element, and draw the screen layer (Figure 5, VF_3, paragraphs [0045 and 0049] silkscreen layer).

In reference to claim 2, Jiang teaches set a shape of each of the pads corresponding to the element according to the type of the element; set a size and a shape of a surface pad corresponding to the element according to the size parameters and the shape of each of the pad; and display the pads corresponding to the clement on the display device according to a spacing parameter between the pads.
In reference to claim 3, Jiang teaches set a shape of each of the pads corresponding to the element according to the type of the element; set a size and a shape of a surface pad corresponding to the element according to the size parameters and the shape of each of the pad; and display the pads corresponding to the clement on the display device according to a spacing parameter between the pads (Paragraph [0045]).
In reference to claim 4, Jiang teaches display the pads, the entity layer, the height layer, and the screen layer which have been drawn on the display device (Paragraph [0036])
In reference to claim 5, Jiang teaches save the pads, the entity layer, the height layer, and the screen layer which have been drawn, as a package file of the element (Paragraphs [0044-0045]).

In reference to claims 6, Jiang shows: 
obtaining a type of the element and size parameters corresponding to the element (Figure 3, system obtains parameters from user P201-P204); 
determining a size and a position of each of pads corresponding to the element according to the type of the element and the size parameters corresponding to the element (Figure 4, Paragraphs [0040-0044]), and draw the pads (Figure 5, VF_1, Paragraphs [0045-0047] pin-outs); 
determining coordinates of endpoints of an entity layer corresponding to the element according to the type of the element and the size parameters corresponding to the element, and draw the entity layer (Figure 5, VF_2, paragraphs [0045 and 0048] assembly layer); 
determining coordinates of endpoints of a height layer corresponding to the element according to the type of the element and the size parameters corresponding to the element, and draw the height layer (Figure 5, VF_4, paragraphs [0045 and 0050] height layer); and 
determining coordinates of endpoints of a screen layer corresponding to the clement according to the type of the clement and the size parameters corresponding to the element, and draw the screen layer (Figure 5, VF_3, paragraphs [0045 and 0049] silkscreen layer).

In reference to claim 7, Jiang teaches wherein the size parameters corresponding to the element comprises size parameters of each of the pads corresponding to the element and a spacing parameter between the pads corresponding to the element (paragraph [0038]).
In reference to claim 8, Jiang teaches wherein the determining a size and a position of each of the pads corresponding to the element according to the type of the clement and the size parameters corresponding to the element and drawing the pads comprises: setting a shape of each of the pads corresponding to the element according to the type of the element; setting a size and a shape of a surface pad corresponding to the element according to the size parameters and the shape of each of the pads; and displaying the pads corresponding to the element on a drawing page according to the spacing parameter between the pads (Figure 5, VF_1, Paragraphs [0045-0047] pin-outs).
In reference to claim 9, Jiang teaches wherein the determining a size and a position of each of the pads corresponding to the element according to the type of the element and the size parameters corresponding to the element and drawing the pads comprises: setting a size and a shape of a surface window according to the size parameters and the shape of each of the pads; and setting a size and a shape of a surface steel mesh according to the size parameters and the shape of each of the pads (Paragraphs [0038 and 0045] surface-mount devices).
In reference to claim 10, Jiang teaches changing the coordinate of each of the pads, the entity layer, the height layer, and the screen layer, so as to set a geometric center of a polygon formed by connecting centers of the pads at a coordinate origin of the drawing page (Figure 5, VF_5, Paragraphs [0045 and 0053]).
In reference to claim 11, Jiang teaches determining that obtaining of the size parameters corresponding to the element has been completed before drawing the pads, the entity layer, the height layer, and the screen layer (Figure 3, sizing parameters are obtained prior to footprint extraction).
In reference to claim 12, Jiang teaches determining that the obtained size parameter corresponding to the element satisfies a criterion according to the type of the element before drawing the pads, the entity layer, the height layer, and the screen layer (Paragraph [0039] verification rule checklist performed before footprint extraction).
In reference to claim 13, Jiang teaches outputting a prompting message when determining that the obtaining of the size parameter corresponding to the element has not been completed or determining that the obtained size parameters corresponding to the element does not satisfy the criterion (Paragraph [0006] displaying the verification result to the user).
In reference to claim 13, Jiang teaches non-volatile computer readable storage medium storing instructions that can be executed by a processor to cause the processor to execute the method of claim 6 (paragraph [0018]).

Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive.
Applicant alleges that the Jiang fails to disclose every feature of the present independent claims 1-14, however applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., etching) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It should be noted that the examiner could not find the use of the word “etch” in the specification at all.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/            Examiner, Art Unit 2851 




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851